January 22, 1934. The opinion of the Court was delivered by
An analysis of the deed of trust from W.W. Deschamps to W.B. McLeod, a review of the applicable authorities, and a study of the well-considered decree of the Circuit Judge, convince the Court that Judge Stoll has correctly decided the issues involved in the case. Therefore, the exceptions are overruled, and the judgment of the lower Court is affirmed and is made the judgment of this Court. Let it be reported. *Page 483 
MR. CHIEF JUSTICE BLEASE and MR. JUSTICE STABLER and MR. ACTING ASSOCIATE JUSTICE W.C. COTHRAN concur.
MR. JUSTICE CARTER disqualified.